Exhibit 10.21

 

April 12, 2006

 

 

VIA FACSIMILE

 

Mr. Peter Morton

510 North Robertson Boulevard

Los Angeles, California  90048

 

Mr. Morton:

 

Reference is made to that certain Amended and Restated Supervisory Agreement,
dated as of October 21, 1997 (the “Agreement”), between Hard Rock Hotel, Inc., a
Nevada corporation (the “Company”), and you.

 

This letter confirms our agreement that, due to the Company’s application of
EITF 99-19 and the resulting reclassification of certain revenues of the Company
on a gross basis, the Company agrees to pay you an aggregate amount of $536,464
as final settlement and full satisfaction of the Supervisory Fees (as defined in
the Agreement) payable to you under the Agreement for any and all periods ended
prior to, and including, December 31, 2005.

 

After reviewing this letter, please indicate your agreement and acknowledgment
of the foregoing by signing and returning a copy of this letter by facsimile to
the undersigned at (702) 893-5094.

 

 

Very truly yours,

 

 

 

HARD ROCK HOTEL, INC.

 

 

 

 

 

By:

/s/ James D. Bowen

 

 

Name:

James D. Bowen

 

Title:

Chief Financial Officer

 

 

Agreed and acknowledged as of
the date first written above:

 

 

/s/ Peter A. Morton

 

Peter A. Morton

 

--------------------------------------------------------------------------------